 1   Sara B. Brody (Bar No. 130222)
     sbrody@sidley.com
 2   Alison F. Dame-Boyle (Bar No. 322342)
     adameboyle@sidley.com
 3   SIDLEY AUSTIN LLP
     555 California Street, Suite 2000
 4   San Francisco, California 94104
     Telephone: (415) 772-1200
 5   Facsimile: (415) 772-7400

 6   Matthew J. Dolan (Bar No. 291150)
     mdolan@sidley.com
 7   SIDLEY AUSTIN LLP
     1001 Page Mill Road, Building 1
 8   Palo Alto, CA 94304
     Telephone: (650) 565-7000
 9   Facsimile: (650) 565-7100

10   Attorneys for Defendants
     Nektar Therapeutics, Howard W. Robin, and
11   Gil M. Labrucherie

12

13
                                  UNITED STATES DISTRICT COURT
14
                               NORTHERN DISTRICT OF CALIFORNIA
15

16

17
      JOHN MULQUIN, Individually and On Behalf )        Case No. 4:18-cv-06607-HSG
18    of Himself and All Others Similarly Situated, )
                                                    )   CLASS ACTION
19                  Plaintiff,                      )
                                                    )   STIPULATED REQUEST AND ORDER
20           v.                                     )   REGARDING DEFENDANTS’ TIME TO
                                                    )   RESPOND TO THE COMPLAINT AND
21    NEKTAR THERAPEUTICS, HOWARD W. )                  INITIAL CASE MANAGEMENT
      ROBIN, and GIL M. LABRUCHERIE,                )   SCHEDULE
22                                                  )
                    Defendants.                     )
23                                                  )
                                                    )
24                                                  )
                                                    )
25                                                  )

26

27

28

             STIPULATED REQUEST AND ORDER RE: DEFENDANTS’ TIME TO RESPOND TO COMPLAINT
                   AND INITIAL CASE MANAGEMENT SCHEDULE - CASE NO. 4:18-CV-06607-HSG
 1         Defendants Nektar Therapeutics, Howard W. Robin, and Gil M. Labrucherie (collectively,

 2   “Defendants”), and plaintiff John Mulquin, on behalf of himself and all others similarly situated

 3   (“Plaintiff”), by and through their counsel, hereby stipulate as follows:

 4         WHEREAS, on October 30, 2018, Plaintiff filed a putative class action complaint (the

 5   “Complaint”) against Defendants alleging violations of Sections 10(b) and 20(a) of the Securities

 6   Exchange Act of 1934 (“Exchange Act”) and Securities and Exchange Commission Rule 10b-5

 7   promulgated thereunder;

 8         WHEREAS, on October 31, 2018, the Court issued an Order setting the deadline for the filing

 9   of a Rule 26(f) Report and Case Management Statement as January 29, 2019 and scheduling the

10   Initial Case Management Conference for February 5, 2019;

11         WHEREAS, this action is subject to the provisions of the Private Securities Litigation Reform

12   Act of 1995 (“PSLRA”), 15 U.S.C. § 78u-4 et seq., which, inter alia, requires the Court to appoint a

13   lead plaintiff who will oversee the litigation and to approve the lead plaintiff’s selection of lead

14   counsel;

15         WHEREAS, the last day for motions for appointment of lead plaintiff to be filed was

16   December 31, 2018;

17         WHEREAS, any motions for appointment of lead plaintiff are not expected to be heard until

18   March 28, 2019, which is after the current due date for Defendants’ response to the Complaint

19   (January 7, 2019), after the current deadline for filing a Case Management Statement and Rule 26(f)

20   Report (January 29, 2019), and after the current date of the Initial Case Management Conference

21   (February 5, 2019);

22         WHEREAS, the parties anticipate that the Court-appointed lead plaintiff will file a

23   consolidated or amended complaint that will supersede the existing Complaint and any later-filed

24   complaint(s); and

25         WHEREAS, in order to avoid the unnecessary expenditure of judicial resources or effort by

26   the parties prior to the appointment of a lead plaintiff and the filing of the anticipated amended

27   complaint, the parties have agreed, subject to the Court’s approval, to an extension of time for

28   Defendants to respond to the current Complaint and to the continuance of the Initial Case
                                                      1
                STIPULATED REQUEST AND ORDER RE: DEFENDANTS’ TIME TO RESPOND TO COMPLAINT
                      AND INITIAL CASE MANAGEMENT SCHEDULE - CASE NO. 4:18-CV-06607-HSG
 1   Management Conference;

 2         NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED, and respectfully

 3   requested, by and among the parties hereto, through their undersigned counsel of record, that the

 4   Court order as follows:

 5         1. Defendants shall not be required to respond to the Complaint until after the appointment of

 6   a lead plaintiff pursuant to 15 U.S.C. §78u-4(a)(3)(B) and after the filing by such lead plaintiff of a

 7   consolidated or amended complaint or the designation of an operative complaint. Pursuant to Local

 8   Rule 6-1(a), this paragraph shall be effective upon the filing of this Stipulation with the Court.

 9         2. Within fourteen (14) days following the appointment of a lead plaintiff, Defendants shall

10   meet and confer with the court-appointed lead plaintiff and submit a schedule for the filing of a

11   consolidated or amended complaint and the filing of Defendants’ response thereto.

12         3. The Initial Case Management Conference and the deadlines for submission of an ADR

13   Certification and a Case Management Statement and Rule 26(f) Report are continued until such time

14   following the filing of Defendants’ response to the consolidated or amended complaint designated

15   by the court-appointed lead plaintiff, on dates to be selected by the Court.

16

17         IT IS SO STIPULATED.

18

19   Dated: January 2, 2019                                 SIDLEY AUSTIN LLP

20
                                                      By: /s/ Sara B. Brody
21
                                                          Sara B. Brody
22
                                                            Attorneys for Defendants
23                                                          Nektar Therapeutics, Howard W. Robin, and
                                                            Gil M. Labrucherie
24

25
     Dated: January 2, 2019                                 POMERANTZ LLP
26

27                                                    By: /s/ Jennifer Pafiti
                                                          Jennifer Pafiti
28
                                                        2
              STIPULATED REQUEST AND ORDER RE: DEFENDANTS’ TIME TO RESPOND TO COMPLAINT
                    AND INITIAL CASE MANAGEMENT SCHEDULE - CASE NO. 4:18-CV-06607-HSG
 1                                                         HOLZER & HOLZER, LLC

 2                                                         Attorneys for Plaintiff John Mulquin

 3

 4

 5
                                     LOCAL RULE 5-1 ATTESTATION
 6

 7         I, Sara B. Brody, am the ECF User whose ID and password are being used to file this

 8   Stipulated Request and [Proposed] Order. In compliance with Local Rule 5-1(i)(3), I hereby attest

 9   that the other signatory to this document, Jennifer Pafiti, concurred in the filing of this document.

10

11   Dated: January 2, 2019                                By: /s/ Sara B. Brody
                                                               Sara B. Brody
12

13
                                                    ORDER
14

15   PURSUANT TO STIPULATION, IT IS SO ORDERED.
16
     Dated: January 3, 2019                                ___________________________
17
                                                           Honorable Haywood S. Gilliam, Jr.
18                                                         United States District Judge

19

20

21

22

23

24

25

26

27

28
                                                      3
             STIPULATED REQUEST AND ORDER RE: DEFENDANTS’ TIME TO RESPOND TO COMPLAINT
                   AND INITIAL CASE MANAGEMENT SCHEDULE - CASE NO. 4:18-CV-06607-HSG
